DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Claims 1, 11, 19 and 20 are amended.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. The applicant argues that Chang does not teach magnetic members that are removable from the transfer pipe because the “lower substrate 113 is integrally formed with the side wall 112”. This argument is not persuasive because Chang teaches that the that lower substrate can be integrally formed or separately manufactured (see para. 0038). Therefore the device of Chang does not require that the separation portions (magnetic members) are integrally formed and they would be able to be removed from the transfer pipe.
The applicant argues that the magnetic members of Richards are not removable because the support wires are “anchored in place with epoxy resin.” This argument is not persuasive because Richards does not require the epoxy resin in all embodiments (see col. 9 lines 1-65). The distortion is prevented by providing a silicon coating on the filter (see col. 9 lines 40-47), therefore the permanent attachment is not required, and as the filter can be placed into the filter container (transfer pipe) it can be removed.  It is further noted that the claims do not limit the way in which the magnetic members are removed from the transfer pipe. 
The double patenting rejections are maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,406,533. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the patent disclose the electromagnetic filter comprising: a transfer pipe that defines an interior volume (see claim 7); a solenoid configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe; and a plurality of elongated magnetic members arranged in a planar array positioned within the interior volume of the transfer pipe (support comb of electromagnetic filter elements) (see claim 7); wherein each magnetic member further comprises a binding element (biorecognition element) to bind with a non- magnetic contaminant particle (see claim 11). The claims do not explicitly teach that each magnetic member is removable, however it would have been obvious to one skilled in the art to make the magnetic members removeable because the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art (see In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding Claims 2 and 3:
	The claims of the patent disclose the electromagnetic filter elements of claim 1, wherein the strength of the magnetic field is adjustable by control of a voltage or current supplied to the solenoid (magnetization controlled by the solenoid) (see claim 9). The claims of the patent does not explicitly refer to adjustment of voltage or current. However, this is an inherent physical property and adjusting the current or voltage will change the strength of the magnetic field.
Regarding Claim 4:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the magnetic field forces each magnetic member to align parallel to the planar array (members are in a planar array) (see claim 11).
Regarding Claim 5:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the binding element comprises a biorecognition element to bind with a microorganism (see claim 11).
Regarding Claim 6:
	The claims of the patent disclose the electromagnetic filter of claim 5, wherein the biorecognition element comprises a bacteriophage that is genetically engineered to bind with the microorganism (see claim 6).
Regarding Claim 10:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein a fluid flows through the interior volume of the transfer pipe. The claims do not explicitly refer to fluid flow, however claim 10 is directed to a device and fluid flow is a method limitation. Method limitations only add patentable weight to device claims to the extent that the prior art must be capable of the same method. In the instant case as the device of the patent is a transfer pipe it is capable of fluid flow.
Claims 1-7, 10, 11, and 14-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 17 of U.S. Patent No. 10,940,486. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the patent disclose the electromagnetic filter comprising: a transfer pipe that defines an interior volume (see claim 11); a solenoid configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see claim 17); and a plurality of elongated magnetic members arranged in a planar array positioned within the interior volume of the transfer pipe (see claim 11); wherein each magnetic member further comprises a binding element to bind with a non- magnetic contaminant particle (see claim 11). The claims do not explicitly teach that each magnetic member is removable, however it would have been obvious to one skilled in the art to make the magnetic members removeable because the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art (see In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Regarding Claims 2 and 3:
	The claims of the patent disclose the electromagnetic filter elements of claim 1, wherein the strength of the magnetic field is adjustable by control of a voltage or current supplied to the solenoid (magnetization controlled by the solenoid) (see claim 6). The claims of the patent does not explicitly refer to adjustment of voltage or current. However, this is an inherent physical property and adjusting the current or voltage will change the strength of the magnetic field.
Regarding Claim 4:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the magnetic field forces each magnetic member to align parallel to the planar array (members are in a planar array) (see claim 11).
Regarding Claim 5:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the binding element comprises a biorecognition element to bind with a microorganism (see claim 14).
Regarding Claim 6:
	The claims of the patent disclose the electromagnetic filter of claim 5, wherein the biorecognition element comprises a bacteriophage that is genetically engineered to bind with the microorganism (see claim 5).
Regarding Claim 7:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein the binding element comprises a chemical layer to bind with the non-magnetic contaminant particle (see claim 16).
Regarding Claim 10:
	The claims of the patent disclose the electromagnetic filter of claim 1, wherein a fluid flows through the interior volume of the transfer pipe (see claim 21).
Regarding Claim 11:
	The claims of the patent disclose the method for fluid filtration, the method comprising: coupling a transfer pipe between a fluid source and a fluid destination (device is a transfer pipe, and fluid flows therefore there is a fluid source and destination) (see claims 11 and 21), wherein the transfer pipe defines an interior volume, wherein a plurality of magnetic members are arranged in a planar array positioned within the interior volume of the transfer pipe, and wherein each magnetic member further comprises a binding element to bind with a non-magnetic contaminant particle (see claim, 11); energizing a solenoid configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (solenoid controls the magnetic field) (see claim 17); and  flowing a fluid media through the transfer pipe between the fluid source and the fluid destination in response to energizing the solenoid (see claim 21).
Regarding Claim 14:
	The claims of the patent disclose the method of claim 11, wherein the magnetic field forces each magnetic member to align parallel to the planar array (members are in a planar array) (see claim 11).
Regarding Claims 15-17:
	The claims of the patent disclose the method of claim 11, wherein the binding element comprises a biorecognition element to bind with a microorganism, wherein the biorecognition element is a bacteriophage and wherein the binding element is a chemical layer (see claims 14-16). 

Claims 1-5, 11, 12, 14, 15, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 13 of copending Application No. 17/025,409 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the copending application disclose the electromagnetic filter comprising: a transfer pipe (pipe) (see claim 1) that defines an interior volume; a solenoid configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (electromagnet) (see claim 3) ; and a plurality of elongated magnetic members (filter elements) arranged in a planar array positioned within the interior volume of the transfer pipe (there are multiple elements within the pipe therefore they are in a planar array); wherein each magnetic member further comprises a binding element to bind with a non- magnetic contaminant particle (biorecognition element) (see claim 1). The claims do not explicitly teach that each magnetic member is removable, however it would have been obvious to one skilled in the art to make the magnetic members removeable because the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art (see In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Regarding Claims 2 and 3:
	The claims of the copending application disclose the electromagnetic filter elements of claim 1, wherein the strength of the magnetic field is adjustable by control of a voltage or current supplied to the solenoid (electromagnet is used) (see claim 3). The claims of the patent does not explicitly refer to adjustment of voltage or current. However, this is an inherent physical property and adjusting the current or voltage will change the strength of the magnetic field.
Regarding Claim 4:
	The claims of the copending application disclose the electromagnetic filter of claim 1, wherein the magnetic field forces each magnetic member to align parallel to the planar array (magnetic members are the planar array therefore they are parallel to it) (see claim 1).
Regarding Claim 5:
	The claims of the copending application disclose the electromagnetic filter of claim 1, wherein the binding element comprises a biorecognition element to bind with a microorganism (see claim 1).
Regarding Claim 11:
	The claims of the copending application disclose the method for fluid filtration, the method comprising: coupling a transfer pipe between a fluid source and a fluid destination, wherein the transfer pipe defines an interior volume, wherein a plurality of magnetic members are arranged in a planar array positioned within the interior volume of the transfer pipe, and wherein each magnetic member further comprises a binding element to bind with a non-magnetic contaminant particle (see claims 1, 13); energizing a solenoid (electromagnet) configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see claim 3); and flowing a fluid media through the transfer pipe between the fluid source and the fluid destination in response to energizing the solenoid (see claim 13).
Regarding Claim 12:
	The claims of the copending application disclose the method of claim 11, wherein energizing the solenoid comprises adjusting a strength of the magnetic field (applying a varying magnetic field) (see claim 20).
Regarding Claim 14:
	The claims of the copending application disclose the method of claim 11, wherein the magnetic field forces each magnetic member to align parallel to the planar array (forces into positions) (see claim 13).
Regarding Claim 15:
	The claims of the copending application disclose the method of claim 11, wherein the binding element comprises a biorecognition element to bind with a microorganism (see claim 13).
Regarding Claim 19:
	The claims of the copending application disclose the method of claim 11, further comprising de-energizing the solenoid in response to flowing the fluid media through the transfer pipe. The claims do not explicitly refer to de-energizing the solenoid. However, the claims teach applying a varying magnetic field (see claim 20). It would therefore have been obvious to one skilled in the art to de-energize the magnetic solenoid as there would be no reason to have the electromagnet on when separation is not occurring.
Regarding Claim 20:
	The claims of the copending application disclose the method of claim 19, further comprising: collecting the plurality of elongated magnetic members in response to de-energizing the solenoid; and detecting non-magnetic contaminant particles bound to the plurality of elongated magnetic members in response to collecting the plurality of elongated magnetic members (see claim 20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “wherein each of the elongated magnetic members is removable from the transfer pipe.” This limitation renders the claim indefinite because it is not clear if it requires each magnetic member to be individually removable from the transfer pipe or removable as a unit from the transfer pipe.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2013/0284676) in view of Chin et al (US 2005/0074904).

Regarding Claim 1:
	Chang teaches the electromagnetic filter comprising: a transfer pipe  (flow path casing 110) that defines an interior volume (fluid flow path) (see para. 0034); a solenoid (electromagnet) configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see para. 0051); and a plurality of elongated magnetic members (fine structures 121) arranged in a planar array positioned within the interior volume of the transfer pipe (see para. 0041, fig. 1).
	Chang does not teach wherein each magnetic member further comprises a binding element to bind with a non- magnetic contaminant particle, or explicitly teach that each of the elongated magnetic members is removable from the transfer pipe. 
	Chin teaches an electromagnetic separation device wherein a magnetic member (MLSD) further comprises a binding element to bind with a non- magnetic contaminant particle (see para. 0133).
	Chang and Chin are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the binding agent of Chin to the magnetic members of Chang because it allows for rapid the isolation and identification of small molecules (see Chin para. 0052) and separation of small molecules is desirable in Change (see para. 0006). Additionally, it is the simple addition of a known separation elements (binding element) to a known device used for separation, obviously resulting in the separation of desired materials with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). It would have further been obvious to one skilled in the art to make the magnetic members removable from the transfer pipe because it is within the skill of a person of ordinary skill in the art. The claims do not explicitly teach that each magnetic member is removable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art (see In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
 
Regarding Claim 2:
	Chang, as previously modified, teaches the electromagnetic filter of claim 1, wherein a strength of the magnetic field is adjustable (see Chang para. 0051).

Regarding Claim 3:
	Chang, as previously modified, teaches the electromagnetic filter of claim 2, wherein the strength of the magnetic field is adjusted by control of a voltage or a current supplied to the solenoid (see para. 0017). It is noted that adjusting the magnetic field is a method limitation and only adds patentable weight to the device claim to the extent that the prior art must be capable of the same method. In the instant case any electromagnet is capable of adjusting the magnetic field by adjusting the current or voltage.

Regarding Claim 4:
	Chang, as previously modified, teaches the electromagnetic filter of claim 1, wherein the magnetic field forces each magnetic member to align parallel to the planar array (magnetic members are all in one plane) (see Chang figs. 1-7).

Regarding Claim 5:
	Chang, as previously modified, teaches the electromagnetic filter of claim 1, wherein the binding element comprises a biorecognition element (bacteriophage) to bind with a microorganism (see Chin para. 0133).

Regarding Claim 6:
	Chang, as previously modified, teaches the electromagnetic filter of claim 5, wherein the biorecognition element comprises a bacteriophage that is genetically engineered to bind with the microorganism (see Chin para. 0133).

Regarding Claim 7:
	Chang, as previously modified, teaches the electromagnetic filter of claim 1, wherein the binding element comprises a chemical layer to bind with the non-magnetic contaminant particle (see Chin para. 0133).

Regarding Claim 10:
	Chang, as previously modified, teaches the electromagnetic filter of claim 1, wherein a fluid flows through the interior volume of the transfer pipe (there is a flow path) (see Chang para. 0034). Additionally, fluid flowing is a method limitation. As the device of Chang has in inlet and outlet it is capable of fluid flowing through the interior.

Regarding Claim 11:
	Chang teaches the method for fluid filtration, the method comprising: coupling a transfer pipe between a fluid source (addition port) and a fluid destination (discharge port) (see para. 0014), wherein the transfer pipe defines an interior volume (fluid path) (see para. 0034), wherein a plurality of magnetic members (fine structures 121) are arranged in a planar array positioned within the interior volume of the transfer pipe (see para. 0041), energizing a solenoid configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see para. 0050); and flowing a fluid media through the transfer pipe between the fluid source and the fluid destination in response to energizing the solenoid.
	Chang does not teach wherein each magnetic member further comprises a binding element to bind with a non-magnetic contaminant particle, or explicitly teach that the magnetic members are removable from the transfer pipe. 
	Chin teaches an electromagnetic separation method wherein a magnetic member (MLSD) further comprises a binding element to bind with a non- magnetic contaminant particle (see para. 0133).
	Chang and Chin are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the binding agent of Chin to the magnetic members of Chang because it allows for rapid the isolation and identification of small molecules (see Chin para. 0052) and separation of small molecules is desirable in Change (see para. 0006). Additionally, it is the simple addition of a known separation elements (binding element) to a known device used for separation, obviously resulting in the separation of desired materials with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). It would have further been obvious to one skilled in the art to make the magnetic members removable from the transfer pipe because it is within the skill of a person of ordinary skill in the art. The claims do not explicitly teach that each magnetic member is removable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art (see In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Regarding Claim 12:
	Chang, as previously modified, teaches the method of claim 11, wherein energizing the solenoid comprises adjusting a strength of the magnetic field (see para. 0017).

Regarding Claim 13:
	Chang, as previously modified, teaches the method of claim 12, wherein adjusting the strength of the magnetic field comprises controlling a voltage or a current supplied to the solenoid (see Chang para. 0017).

Regarding Claim 14:
	Chang, as previously modified, teaches the method of claim 11, wherein the magnetic field forces each magnetic member to align parallel to the planar array (magnetic members are all in one plane) (see Chang figs. 1-7).

Regarding Claim 15:
Chang, as previously modified, teaches the method of claim 11, wherein the binding element comprises a biorecognition element to bind with a microorganism (see Chin para. 0133).

Regarding Claim 16:
	Chang, as previously modified, teaches the method of claim 15, wherein the biorecognition element comprises a bacteriophage that is genetically engineered to bind with the microorganism (see Chin para. 0133).

Regarding Claim 17:
	Chang, as previously modified, teaches the method of claim 11, wherein the binding element comprises a chemical layer to bind with the non-magnetic contaminant particle (see Chin para.  0133).

Regarding Claim 19:
	Chang, as previously modified, teaches the method of claim 11, further comprising de-energizing the solenoid in after flowing the fluid media through the transfer pipe (magnetic field is selectively generated (de-energized and energized) in response to cells blocking the channel which affects the flowing fluid) (see Chang para. 0020). 

Regarding Claim 20:
	Chang teaches method of claim 19, further comprising: collecting the plurality of elongated magnetic members in after de-energizing the solenoid (the elongated magnetic members are part of the device; therefore, they are collected) 
	Chang does not disclose detecting non-magnetic contaminant particles bound to the plurality of elongated magnetic members in response to collecting the plurality of elongated magnetic members.
	Chin further teaches detecting non-magnetic contaminant particles bound to the plurality of elongated magnetic members in response to collecting the plurality of elongated magnetic members (see para. 0016).
	It would have been obvious to one skilled in the art before the effective filing date of the invention to add the detection of Chin to the method of Chang because it is the simple addition of a known detection step to a known separation process, obviously resulting in an indication of when cells have been separated, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.).

Claims 1, 8, 9, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (USPN 5,439,586) in view of  Chin (US 2005/0074904).

Regarding Claim 1:
	Richards teaches the electromagnetic filter comprising: a transfer pipe (device 10) that defines an interior volume (filter chamber 16) (see col. 3 lines 30-35); a solenoid (electromagnet) configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see col. 8 lines 59-60); and a plurality of elongated magnetic members arranged in a planar array (filter meshes) positioned within the interior volume of the transfer pipe (see col. 4 lines 50-58).
	Richards does not disclose wherein each magnetic member further comprises a binding element to bind with a non- magnetic contaminant particle, or explicitly teach that the magnetic members are removable from the transfer pipe.  
	Chin teaches an electromagnetic separation device wherein a magnetic member (MLSD) further comprises a binding element to bind with a non- magnetic contaminant particle (see para. 0133).
	Richards and Chin are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the binding agent of Chin to the magnetic members of Richards because it allows for rapid the isolation and identification of small molecules (see Chin para. 0052) and separation of small molecules is desirable in Richards (see Richards col.  3 lines 56-60). Additionally, it is the simple addition of a known separation elements (binding element) to a known device used for separation, obviously resulting in the separation of desired materials with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). It would have further been obvious to one skilled in the art to make the magnetic members removable from the transfer pipe because it is within the skill of a person of ordinary skill in the art. The claims do not explicitly teach that each magnetic member is removable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art (see In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).


Regarding Claim 8:
	Richards, as previously modified teaches the electromagnetic filter of claim 1, further comprising: a second plurality (plurality of longitudinally spaced apart meshes) of elongated magnetic members arranged in a planar array positioned within the interior volume of the transfer pipe; wherein the plurality of elongated magnetic members and the second plurality of elongated magnetic members are spaced apart along an axis of the transfer pipe (see Richards col. 4 lines 50-61).

Regarding Claim 9:
	Richards, as previously modified, teaches the electromagnetic filter of claim 8, wherein the plurality of elongated magnetic members and the second plurality of elongated magnetic members have different orientations (rotated 90°) (see Richards col. 9 lines 1-5).

Regarding Claim 11:
	Richards teaches the method for fluid filtration, the method comprising: coupling a transfer pipe  (filter device 10) (see col. 3 lines 30-35) between a fluid source and a fluid destination, wherein the transfer pipe defines an interior volume (filter chamber 16), wherein a plurality of magnetic members are arranged in a planar array (mesh) positioned within the interior volume of the transfer pipe (see col. 4 lines 50-65); energizing a solenoid (electromagnet) configured to, when energized, generate a magnetic field within the interior volume of the transfer pipe (see col. 8 lines 59-60); and flowing a fluid media through the transfer pipe between the fluid source and the fluid destination in response to energizing the solenoid (see col. 7 lines 55-58).
	Richards does not teach wherein each magnetic member further comprises a binding element to bind with a non-magnetic contaminant particle, or that the magnetic members are removable from the transfer pipe. 
	Chin teaches an electromagnetic separation method wherein a magnetic member (MLSD) further comprises a binding element to bind with a non- magnetic contaminant particle (see para. 0133).
	Richards and Chin are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the binding agent of Chin to the magnetic members of Richards because it allows for rapid the isolation and identification of small molecules (see Chin para. 0052) and separation of small molecules is desirable in Richards (see Richards col.  3 lines 56-60). Additionally, it is the simple addition of a known separation elements (binding element) to a known device used for separation, obviously resulting in the separation of desired materials with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). It would have further been obvious to one skilled in the art to make the magnetic members removable from the transfer pipe because it is within the skill of a person of ordinary skill in the art. The claims do not explicitly teach that each magnetic member is removable. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art (see In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).


Regarding Claim 18:
	Richards, as previously modified, teaches the method of claim 11, wherein a second plurality of elongated magnetic members is arranged in a planar array positioned within the interior volume of the transfer pipe (see Richards col. 4 lines 50-61), and wherein the plurality of elongated magnetic members and the second plurality of elongated magnetic members have different orientations (rotated 90°) (see Richards col. 9 lines 1-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/16/2022